Title: From John Adams to John Jay, 6 September 1785
From: Adams, John
To: Jay, John


          
            Dr. Sir
            Grosvenor Square Westminster Septr. 6. 1785.
          
          Yesterday I received the two Letters You did me the Honour to write me on the 3. of August. The Instructions shall be obeyed as soon as possible.
          
          As to a Letter of Credence to the Queen, I believe it will now be unnecessary: but, when you Send me a Letter of Recall to the King, it may be proper to send another to the Queen: and, when You Send a new Minister, to give him a Letter of Credence to both. Such Letters to Queens Consorts can be but Compliments, and Wishes of Health and Properity to her Person and Family, and recommending the Minister to her Majestys royal Benevolence. I did, in the time of it, give Assurances to the Marquis of Carmarthen that the Omission proceeded not from Want of Respect, and his Lordship sent my Letter to the Queen, as he afterwards told me.
          As to the Posts, I think I shall have no Answer untill the Meeting of Parliament approaches, and then I expect an Answer to every Thing, alltogether, and that the Surrender of the Posts will be made conditional, and dependent upon Some Arrangements or other concerning the Debts.
          But the Ministers are all wrapped up in Silence. I really dont wonder at it. The State of the Nation is critical beyond all description. The People discontented, and the Populace tumultuous.— in-short, Sir, I have Seen the time in holland exactly like this here.— I See now, as I Saw then, what is not very prudent to talk about— I See that many Personages of high Rank, who want to converse with me freely, are afraid of being remarked, both at Court and by the Mob: indeed I See this Fear in many of the foreign Ministers.— Mobs were never more apprehended or dreaded in Holland, during any Part of my Residence there, than they are now here. There is this difference; nobody owns it here, whereas many did there. in Case of a Commotion, whether there would be most compliments paid to me or my Neighbour Lord North I know not.— I am not however uneasy or apprehensive. There is one Thing in my Favour. The American Cause has been ever most popular among the lowest Classes in this Country, and I think I have Seen Symptoms of the same disposition continually Since I have been here. it was the Same in Holland, and the time may possibly come when this Disposition will be as usefull here as I found it there: indeed almost all the Bilingsgate you See in the Papers is calculated to counteract this Tendency of the People, who, without it, would depopullate many Places by Emigrations.
          I have communicated to the Comte de Reventlaw, the Danish Minister here, the Resolution of Congress of the 21. of March, and have received, in his polite Answer, an obliging Assurance that he would transmit it to his Court.
          
          With great Respect And Esteem, I have / the Honour to be, Sir, your most obedient / and most humble Servant
          
            John Adams.—
          
        